Citation Nr: 0424782	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-05 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a low back disorder 
acquired as a result of a January 1987 motor vehicle 
accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to March 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Buffalo, New York, Regional 
Office (RO).


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for additional back disability in a March 
1988 rating decision.  

2.  The Board subsequently denied the veteran's claim for 
service connection in April 1989 (upholding the March 1988 
rating).  

3.  The last final denial of the claim was an October 1998 
rating decision, which found that new and material evidence 
had not been received to reopen the claim.  The veteran was 
notified and did not appeal.  That decision represents the 
last final denial on any basis.

4.  Evidence received since October 1998 RO decision is not 
new and material and is not so significant in connection with 
the evidence previously assembled that it must be considered 
in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The unappealed October 1998 rating decision is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  As new and material evidence has not been received, there 
is no basis to reopen a claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for 
additional back disability as a result of a January 1987 
motor vehicle accident.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that the VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  In November 1999, the veteran 
requested that his claim for § 1151 benefits be reopened as 
stated on the title page.  In an August 2000 rating action, 
the RO denied the claim. In letters dated in March 2002, 
April 2003, and October 2003, the RO informed the veteran of 
the requirements of VCAA.  Other correspondence advised the 
veteran of the need to provide additional information.  In an 
April 2003 supplemental statement of the case, the veteran 
was provided with the law and regulations regarding VCAA.  
There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Laws and Regulations 

The veteran is seeking to reopen his claim for entitlement to 
benefits under 1151, which was most recently denied by the in 
RO in October 1998.  The veteran filed an application to 
reopen his claim in November 1999.  

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 1999.  As 
a result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below. 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's October 1998 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the 1998 RO decision.  See Hickson v. West, 12 Vet. App. 247, 
251 (19 99).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

As a preliminary matter the Board notes that 38 U.S.C.A. § 
1151 provides that compensation may be awarded for additional 
disability resulting from hospital care, medical or surgical 
treatment or examination furnished or any law administered by 
the VA.  In response to a 1994 decision of the United States 
Supreme Court, VA amended its regulations implementing the 
provisions of § 1151 to eliminate a requirement that the 
additional disability be shown to have resulted proximately 
from fault on the part of the VA.  See Brown v. Gardner, 513 
U. S. 115 (1994); compare 38 C.F.R. § 3.358(c)(3) (1994) with 
38 C.F.R. § 3.358(c)(3) (1995).  However, an amendment to the 
statute effective October 1, 1997, included a requirement 
that the proximate cause of the additional disability be 
fault on the part of VA.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001).  Here the veteran filed his claim to reopen the 
previously denied claim for benefits under § 1151 in 1999.  
Consequently, prior versions of the law do not apply in this 
case.

Factual Background

In March 1988, the RO denied the veteran's initial claim for 
benefits under 38 U.S.C.A. § 1151 (formerly § 351) for a back 
disability.  The veteran appealed the denial and the Board 
later denied the claim in April 1989 on the basis that an 
existing back disorder was not shown by the evidence to be 
attributable in any way to VA medical treatment or services.  

Evidence before the Board at the time of its decision in 
April 1989 included service medical records, post-service VA 
treatment reports dated from 1975 to 1988, lay statements 
from the veteran in which he essentially contends that he 
sustained a back disability in a January 1987 motor vehicle 
accident and a series of communications regarding the 
accident including an investigation report.

VA outpatient treatment records dated from April 1975 to 
September 1986, show that in August 1977, the veteran was 
treated for low back pain after heavy lifting.  The diagnosis 
was muscle spasm of back.  

In a March 1987 report of contact, the veteran claimed that 
he sustained injury to his back while a passenger in a VA 
vehicle traveling from the West Haven VA Medical Center 
(VAMC), on podiatry referral, to the Montrose VAMC on January 
29, 1987, where he was then admitted for inpatient treatment 
of a foot disorder.  Essentially, the veteran has asserted 
that the vehicle went off the road and became stuck in a snow 
bank.  The driver then asked him and another passenger to 
push the car out of the snow bank and he hurt his back in the 
process.  He stated that he reported the incident to a 
physician at the Montrose VA outpatient clinic and complained 
of back pain.  In support of his claim is a lay statement 
from fellow passenger supporting the veteran's account of the 
incident.  The veteran filed his claim for compensation under 
38 U.S.C.A. § 1151 and appears to have essentially contended 
that the VA driver was negligent in his duties, in that he 
failed to pay attention to the road, was speeding and that he 
asked the veteran to help push the van.  

The driver of the vehicle was interviewed in March 1987, and 
related that at the time of the incident, he lost control of 
the vehicle, hit an icy patch and came to rest on a snow 
bank.  There was no damage to the vehicle and no apparent 
injuries to the veteran or the other passenger.  The driver 
instructed both men to remain in the vehicle while he 
proceeded to lift the front of the vehicle with a bumper 
jack.  However, the two patients exited the vehicle and 
proceeded to push it out of the snow bank at the objection of 
the driver.  The driver indicated that the veteran voiced no 
injury or complaint of pain during the duration of the trip.  
It was noted that the veteran's current medical condition was 
diagnosed as muscle strain, etiology unknown, with no evident 
outward sign of back injury.  

VA treatment records dated from January 1987 to June 1988 
show complaints and treatment for low back pain.  A January 
1987 treatment record shows the veteran was given a general 
physical examination on the date of the accident.  At that 
time there was no tenderness or deformity of the back noted.  
In early February 1987, he was treated for continued 
complaints of back pain diagnosed as paraspinal muscle 
strain.  During physical examination in March 1987, the 
diagnosis was low back pain, rule out traumatic origin, with 
secondary muscle spasm.  Physical therapy notes show the 
veteran continued to complain of low back pain.   In December 
1987, he was provided a lumbar corset.  A March 1988 VA X-ray 
report noted an essentially normal thoraco-lumbar spine, 
without evidence of arthritis.  A TENS unit was subsequently 
provided in June 1988.  The records are negative for a 
definite back diagnosis.

Also of record is a December 1987 statement from the U.S. 
Office of Personnel Management which was to the effect that 
the veteran had received disability retirement.  Other 
documents include Form SSA-3368-BK, stating that the veteran 
ceased work in December 1986.

In its October 1998 decision, the RO noted the finality of 
the prior Board decision and determined that the additional 
evidence was duplicative evidence that had previously been 
considered and therefore was merely cumulative.  

The additional evidence associated with the veteran's claims 
file since the RO's October 1998 denial consists of VA and 
private medical records dated from 1989 to 2004 which show 
continued evaluation and treatment of the veteran's back 
pain, as well as additional lay statements.  Of particular 
interest are two March 2000 VA medical statements.  In the 
first statement, it was noted that the veteran suffered from 
chronic low back pain, which the veteran stated began at the 
time of a motor vehicle accident.  The second statement, 
dated March 22, 2000, noted that the veteran had been 
followed in the VA Pain Clinic, and quoted a Pain Clinic note 
of March 22, 2000 to the effect that the veteran had been 
followed at the clinic since December 1999 for sciatica pain 
in right leg following motor vehicle accident in 1987.  There 
was evidence of herniated nucleus pulposus L5-S and 
compromised right neural foramen on CT scan.  However, review 
of a hard copy of the Pain Clinic note reveals that it 
actually stated that the veteran had chronic radicular lower 
back pain, without any mention of a 1987 motor vehicle 
accident.  A March 2004 CT scan showed mild spinal stenosis 
at L4-5.  An April 2004 MRI report showed mild degenerative 
changes and at the intervertebral level there was a right 
paracentral protrusion abutting the right S1 nerve root which 
could be causing clinical symptoms.  Neurological assessment 
revealed right L5-S1 radiculopathy secondary to degenerative 
joint and disc disease and mild distal sensory neuropathy.  
Other evidence reflects that the veteran has been receiving 
kinesiotherapy for various musculoskeletal complaints.

Analysis

The medical evidence of record consists primarily of VA 
clinical records.  At the time of the unappealed 1998 rating 
decision, the evidence essentially showed that the veteran 
was involved in what appeared to be a minor motor vehicle 
accident while being transported between VA facilities and 
that he complained of symptoms that he attributed to that 
accident. 

Since filing to reopen his claim, the evidence received 
includes two statements from a VA examiner, dated March 2000, 
as well as other evidence noting treatment for back pain.  
These statements are new, in that none were previously 
considered.  In the first March 2000 statement, the examiner 
noted the veteran's history of a motor vehicle accident, as 
previously recorded.  The second statement is a complete 
misstatement of a March 22, 2000 Pain Clinic note describing 
a visit by the veteran.  The statement, purportedly quoting 
the March 22 Pain Clinic note does not, in any way resemble 
the Clinic note upon which it was supposedly based.  The 
remaining evidence addresses ongoing VA treatment of the 
veteran.  However, none of the newly submitted evidence is 
material.  In order for the evidence to be material, it must, 
in some way, when either viewed by itself or with other 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim. 

In the present case, in order to reopen this claim, new and 
material evidence must, at the very least, make some attempt 
to establish that there is additional disability resulting 
from VA hospital care, medical or surgical treatment or 
examination furnished by the VA.  The new and material 
evidence need not necessarily address whether the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instances of fault on the part of VA, or that the 
additional disability is due to an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).  The only 
evidence submitted confirms what is already known and had 
already been the basis for a denial: that the veteran has 
back complaints for which he continues to received treatment 
through VA.  The newly submitted evidence does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge, supra.  Therefore, the Board finds that the 
veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for back disability can not be reopened.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for back disability is not reopened.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



